Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Claims 1-5 and 10-15, drawn to a product of an Al plated resistance welded steel pipe, classified in class C21D9/08, in the reply filed on 7/7/2022 is acknowledged with traverse. The traverse is based on that there is no undue burden to search all of the claims, particularly as many of the Groups overlap in feature. In response, as pointed out in the “Requirement for Election/restriction” dated 6/10/2028, Invention I-III lacks the same or corresponding special technical feature. Therefore unity of invention is lacking and restriction is appropriate. Searching the product of Group I, claims 1-5 and 10-15, may not necessary to search the claimed hollow member of Group II (cl.6-8 and 16) and/or manufacturing process (cl.9). Furthermore, hollow member of Group II-III may not be a pipe (Group I). Therefore, searching Invention I (pipe) does not necessary to search Invention II-III. Therefore, the requirement is still deemed proper.
Claims 6-9 and 16 are withdrawn from consideration as non-elected claims, claims 1-5 and 10-15 remain for examination, wherein claim 1 is an independent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 10-11, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the term “mainly” in claims 3, 4, 10-11, and 13 is a relative term which renders the claim indefinite. The term “mainly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al (US-PG-pub 2017/0362678 A1, thereafter PG’678) in view of Jun et al (JP 2-14118628 A, with English translation, listed in IDS filed on 9/24/2020, thereafter JP’628).
Regarding claims 1 and 5, PG’678 teaches a high-strength high-toughness electric-resistance-welded steel pipe with weld seam portion (Abstract, examples, Fig.1-2, par.[0096] and [0100], and claims of PG’678), which reads on the electric-resistance-welded steel pipe with welded seam as claimed in the instant claim. The comparison ranges between the claimed alloy composition ranges and the Example #A in table 1 of PG’678 is listed in the following table. All of the alloy composition ranges, disclosed by Example #A in table 1 of PG’678 are within the claimed composition ranges. PG’678 provides steel pipe example #1 in table 3 from steel #1 having 25.2 mm wall thickness and outer diameter 558.8 mm with calculated t/D being about 4.5%, which is within the claimed t/D range in claim 5.
Still regarding claim 1, and regarding claims 2, 4, 11-12, and 15, the t/D value of 4.5% disclosed by PG’678 is within the claimed t/D in claims 12 and 15. PG’678 does not specify Al plating layer on surface of the steel plate and layer features in the instant claims. JP’628 teaches a Al plated steel plate forming intermetallic compound layer in order to suppressing the generation of the scale during heating (Abstract, claims, par.[0004]-[0005] of JP’628), which reads on plated Al alloy as recited in the instant claims 4 and 11. JP’628 provides working example with alloy composition ranges (par.[0040] of JP’628) are within all of the essential alloy composition ranges as recited in the instant claim 1. JP’628 specify forming an intermetallic compound layer and an Al-Si plated layer (claims of JP’628) and provides example #11 in table 2 having intermetallic compound layer 4 m (X) and Al-Si layer 25 m (Y), it has a calculated  Y/X value of about 6.25, which reads on the X, Y, and Y/X as claimed in the instant claims 2. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply Al plated layer with the claimed layer’s features from the disclosure of JP’628 for the steel pipe of PG’678 since both of PG’678 and JP’628 teach the same steel as claimed in the instant invention and JP’628 specify that a Al plated steel plate forming intermetallic compound layer in order to suppressing the generation of the scale during heating (Abstract, claims, par.[0004]-[0005] of JP’628).

Element
From instant Claim 1 mass%
PG’678 mass%
#A in table 1
Within range
(in mass%)
C
0.06-0.50
0.090
0.090
Si
0.01-0.80
0.15
0.15
Mn
0.6-3.0
1.90
1.90
P
0.05 or less
0.006
0.006
S
0.05 or less
0.0050
0.0050
Al
0.1 or less
0.034
0.034
O
0.006 or less
Trace amount
Trace amount
N
0.020 or less
0.003
0.003
Ti
0.01-0.1
0.01
0.01
V
0-0.30
Trace amount
Trace amount
Cr
0-0.50
Trace amount
Trace amount
Mo
0-0.50
Trace amount
Trace amount
Ni
0-0.50
Trace amount
Trace amount
Cu
0-0.50
Trace amount
Trace amount
Ca
0-0.05
Trace amount
Trace amount
REM
0-0.005
Trace amount
Trace amount
Fe
Balance + impurities
Balance + impurities
Balance + impurities

From instant Claim 5
PG’678 (table 3)

t/D
2%-10%
t=25.4mm, D=558.8mm
t/D = about 4.5%
About 4.5%


Claims 3, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over PG’678 in view of JP’628 as applied to claims 1-2, 4-5, 11-12, and 15, further in view of Maki et al (US-PG-pub 2012/0073351 A1, listed in IDS filed on 9/24/2020. Thereafter PG’351).
Regarding claims 3 and 10, PG’678 in view of JP’628 does not specify adding additional ZnO film on the surface of the Al plated steel surface layer as claimed in the instant claims. PG’351 teaches a plated steel sheet having an aluminum-plating layer comprising at least Al formed on the steel sheet (Abstract, examples, and claims of PG’351). PG’351 provides example (in table 1 of PG’351) with alloy composition ranges (par.[0040] of JP’628) are within all of the essential alloy composition ranges as recited in the instant claim 1. PG’351 specify that The surface coating layer is overlaid on the surface of the aluminum-plating layer including wurtzite crystal structure, such as ZnO with preferably contains 0.5-7g/m2 calculated as Zn (par.[0059] and [0065] of PG’628), which overlaps the claimed amount of Zn of 0.1-1g/m2 as claimed in the instant claims. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply ZnO layer on the Al-plated steel surface as demonstrated by PG’351 for the steel pipe of PG’678 in view of JP’628 in order to enhance the lubricity of the plated steel sheet and prevent uneven distribution of the aluminum-plating layer (par.[0059] of PG’351).
Regarding claims 13-14, which depend on claim 3, JP’628 teaches a Al plated steel plate forming intermetallic compound layer in order to suppressing the generation of the scale during heating (Abstract, claims, par.[0004]-[0005] of JP’628), which reads on plated Al alloy as recited in the instant claim 13. The t/D value of 4.5% disclosed by PG’678 is within the claimed t/D in claim 14.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734